Citation Nr: 0709950	
Decision Date: 04/05/07    Archive Date: 04/16/07	

DOCKET NO.  05-22 063	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California



THE ISSUE


Eligibility for elective outpatient dental treatment pursuant 
to the provisions of 38 C.F.R. 17.161(j) (2006).  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from August 1970 to 
March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center in San Francisco, California.  

For reasons which will become apparent, this appeal is being 
REMANDED to the VA Medical Center via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the eligibility of the veteran for elective outpatient 
dental treatment.  In that regard, while in reviewing the 
veteran's claim, the affected VA dental service took into 
consideration a July 2004 statement by a VA physician, it 
does not appear that a subsequent (June 2005) statement by 
that same physician was considered in the context of the 
veteran's current claim for outpatient dental treatment.  
Moreover, based upon a review of the file, it would appear 
that a June 2005 statement by another VA physician was also 
not considered in adjudicating the veteran's claim.  Such 
statements are clearly pertinent to the issue on appeal.  

Pursuant to 38 C.F.R. § 19.37 (2006), any pertinent evidence 
received from the veteran prior to the transfer of the VA 
claims file to the Board must be initially reviewed by the 
agency of original jurisdiction (AOJ), unless this procedural 
right is waived by the veteran, or his or her representative.  
If the evidence is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, the AOJ 
must prepare another SSOC reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2006).  The Board does not have authority to 
issue a SSOC. 

As the veteran did not waive initial consideration of these 
statements by the AOJ, the claim on appeal must be remanded 
so that the June 2005 statements can be reviewed by the AOJ 
in the first instance.  In addition, the AOJ should also 
obtain any additional pertinent VA inpatient or outpatient 
treatment records dated since June 2005.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the VA Medical Center in San Francisco, 
California, for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2005, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the 
veteran's file.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the Medical Center 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the veteran should be informed of any 
such problem.  

2.  The Medical Center readjudicate the 
veteran's claim regarding his eligibility 
for elective outpatient dental treatment 
pursuant to the provisions of 38 C.F.R. 
§ 17.161(j) (2006) with consideration 
given to all evidence of record, 
including all evidence received since the 
SOC was issued in April 2005.  Should the 
benefit sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





